Case 16-16230        Doc 33     Filed 04/16/19     Entered 04/16/19 13:04:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16230
         Felix Rivera

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/13/2016.

         2) The plan was confirmed on 07/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/20/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/08/2017, 10/11/2018.

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16230             Doc 33         Filed 04/16/19    Entered 04/16/19 13:04:55                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $6,364.69
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $6,364.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $267.13
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,267.13

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons                                  Unsecured           0.00           NA              NA            0.00       0.00
 ACC Automotive Credit                   Unsecured      1,038.66            NA              NA            0.00       0.00
 Allied Interstate Llc                   Unsecured         440.00           NA              NA            0.00       0.00
 American InfoSource                     Unsecured      4,478.42            NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured      1,918.00       1,881.89        1,881.89           0.00       0.00
 American InfoSource LP                  Unsecured         740.00        726.68          726.68           0.00       0.00
 American InfoSource LP                  Unsecured         506.00        496.62          496.62           0.00       0.00
 American InfoSource LP as agent for     Unsecured      2,319.00         989.43          989.43           0.00       0.00
 America's Fi                            Unsecured           0.00           NA              NA            0.00       0.00
 arnold scott harris                     Unsecured         610.00           NA              NA            0.00       0.00
 AT&T                                    Unsecured         355.46           NA              NA            0.00       0.00
 Automotive Credit Corp                  Secured       12,051.06     19,838.30         5,476.00      1,651.29     303.65
 Automotive Credit Corp                  Unsecured            NA     14,362.30        14,362.30           0.00       0.00
 Banfield Pet Hospital                   Unsecured         200.00           NA              NA            0.00       0.00
 Chase bank                              Unsecured         585.00           NA              NA            0.00       0.00
 Chicago Ortho and Sports Medicine       Unsecured          84.90           NA              NA            0.00       0.00
 Citizens Finance Compa                  Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       3,819.40        3,819.40           0.00       0.00
 Contl Furn                              Unsecured           0.00           NA              NA            0.00       0.00
 Contl Furn                              Unsecured           0.00           NA              NA            0.00       0.00
 Credit Acceptance                       Unsecured           0.00           NA              NA            0.00       0.00
 Credit Management Lp                    Unsecured         370.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 GE Educational Loan Department          Unsecured     18,813.78            NA              NA            0.00       0.00
 Guaranty Bank                           Unsecured         441.82           NA              NA            0.00       0.00
 IC System Inc                           Unsecured         419.40           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority       1,341.92       1,121.28        1,121.28           0.00       0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,121.28        1,121.28          11.46       0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,565.00        1,565.00           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured         159.52      1,598.52        1,598.52           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00      1,598.52        1,598.52           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-16230            Doc 33        Filed 04/16/19    Entered 04/16/19 13:04:55                 Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid           Paid
 Internal Revenue Service              Unsecured      3,670.57         2,962.07      2,962.07           0.00         0.00
 Internal Revenue Service              Priority      13,354.31       12,100.99     12,100.99         131.16          0.00
 Jefferson Capital Systems LLC         Unsecured         384.00          403.93        403.93           0.00         0.00
 Loyola Medicine                       Unsecured          11.73             NA            NA            0.00         0.00
 Mages & Price                         Unsecured           0.00             NA            NA            0.00         0.00
 Metabnk/fstr                          Unsecured           0.00             NA            NA            0.00         0.00
 Northwest Collectors                  Unsecured         157.00             NA            NA            0.00         0.00
 Nowcom/universal Lende                Unsecured           0.00             NA            NA            0.00         0.00
 PLS Loan Store                        Unsecured         915.00             NA            NA            0.00         0.00
 Premier Bankcard                      Unsecured         403.93             NA            NA            0.00         0.00
 Resurrection Health Care              Unsecured          28.30             NA            NA            0.00         0.00
 Sonnenschein Fnl Svcs                 Unsecured           0.00             NA            NA            0.00         0.00
 Southwest Credit Systems              Unsecured           0.00             NA            NA            0.00         0.00
 Southwest Credit Systems              Unsecured           0.00             NA            NA            0.00         0.00
 Tmobile Premium Retailer, Owned and   Unsecured          13.25             NA            NA            0.00         0.00
 Total Finance LLC                     Unsecured           0.00             NA            NA            0.00         0.00
 Tribute                               Unsecured         693.00             NA            NA            0.00         0.00
 US Bank                               Unsecured         465.49             NA            NA            0.00         0.00
 Value Auto Mart Inc                   Unsecured           0.00             NA            NA            0.00         0.00
 Verizon Wireless                      Unsecured           0.00             NA            NA            0.00         0.00
 Village Of Melrose Park               Unsecured         400.00             NA            NA            0.00         0.00
 Virtuoso Sourcing Grou                Unsecured         882.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                   $0.00
       Mortgage Arrearage                                             $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                    $5,476.00          $1,651.29                 $303.65
       All Other Secured                                              $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                   $5,476.00          $1,651.29                 $303.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00                   $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00                   $0.00
        All Other Priority                                    $15,908.55               $142.62                   $0.00
 TOTAL PRIORITY:                                              $15,908.55               $142.62                   $0.00

 GENERAL UNSECURED PAYMENTS:                                  $28,839.36                   $0.00                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-16230        Doc 33      Filed 04/16/19     Entered 04/16/19 13:04:55            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,267.13
         Disbursements to Creditors                             $2,097.56

 TOTAL DISBURSEMENTS :                                                                       $6,364.69


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
